 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Angel Osornio,                                     No. CV-19-08267-PCT-GMS
10                  Plaintiff,                          ORDER
11
     v.
12
     Commissioner        of      Social    Security
13   Administration,

14                  Defendant.
15
16          Before the Court is Defendant Commissioner of the Social Security
17   Administration’s (“Defendant”) Motion for Summary Judgment. (Doc. 51.) Also pending
18   are Plaintiff Angel Osornio’s (“Plaintiff”) Motion for Summary Judgment (Doc. 50) and
19   Demand to Grant Relief with Default Judgment Regarding Neglect from the Defendant of
20   Oppression, (Doc. 52), which the Court construes as a response to Defendant’s Motion for
21   Summary Judgment.
22                                        BACKGROUND
23          On February 28, 2019 an Administrative Law Judge issued a decision denying
24   Petitioner’s application for Social Security Disability Benefits. (Doc. 51-1 at 5.) Petitioner
25   subsequently requested review of the denial, and on April 18, 2019, the appeals Council
26   denied Petitioner’s request for review. Id. at 20, 24. The Appeals Council sent Petitioner
27   notice of its decision and of the right to commence a civil action within 60 days from the
28   date of receipt of the notice. Id. at 21–22. The notice further explained that it assumed
 1   Petitioner received the letter five days after the date it was mailed. Id. at 22. As the notice
 2   is dated April 18, 2019, Petitioner’s deadline to commence a civil action was June 22, 2019.
 3   Petitioner filed the instant action on September 16, 2019. (Doc. 1.)
 4            On August 27, 2020 Defendant moved to dismiss Plaintiff’s complaint for failure to
 5   state a claim. (Doc. 40.) The Court denied Defendant’s Motion but permitted Defendant to
 6   file the instant Motion for Summary Judgment on the issue of whether Plaintiff’s appeal
 7   was timely. (Docs. 43, 46.)
 8      I.       Legal Standard
 9            The purpose of summary judgment is “to isolate and dispose of factually
10   unsupported claims.” Celotex Corp. v. Catrett, 477 U.S. 317, 323–24 (1986). Summary
11   judgment is appropriate if the evidence, viewed in the light most favorable to the
12   nonmoving party, shows “that there is no genuine issue as to any material fact and that the
13   movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(c). Only disputes
14   over facts that might affect the outcome of the suit will preclude the entry of summary
15   judgment, and the disputed evidence must be “such that a reasonable jury could return a
16   verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248
17   (1986).
18            “[A] party seeking summary judgment always bears the initial responsibility of
19   informing the district court of the basis for its motion and identifying those portions of [the
20   record] which it believes demonstrate the absence of a genuine issue of material fact.”
21   Celotex, 477 U.S. at 323. Parties opposing summary judgment are required to “cit[e] to
22   particular parts of materials in the record” establishing a genuine dispute or “show[ ] that
23   the materials cited do not establish the absence . . . of a genuine dispute.” Fed. R. Civ. P.
24   56(c)(1). A district court has no independent duty “to scour the record in search of a
25   genuine issue of triable fact[.]” Keenan v. Allan, 91 F.3d 1275, 1279 (9th Cir. 1996).
26      II.      Analysis
27            Judicial review of a decision of the Commissioner of Social Security is governed by
28   Section 405(g) of the Social Security Act, which reads in relevant part:


                                                  -2-
 1          Any individual, after any final decision of the Commissioner of Social
 2          Security made after a hearing to which he was a party, irrespective of the
            amount in controversy, may obtain a review of such decision by a civil action
 3          commenced within sixty days after the mailing to him of notice of such
            decision or within such further time as the Commissioner of Social Security
 4
            may allow. Such action shall be brought in the district court of the United
 5          States for the judicial district in which the plaintiff resides, or has his
            principal place of business. . . . The court shall have power to enter, upon the
 6
            pleadings and transcripts of the record, a judgment affirming, modifying, or
 7          reversing the decision of the Commissioner of Social Security, with or
            without remanding the cause for a rehearing.
 8
     42 U.S.C. § 405(g) (emphasis added). Except as provided by statute, “[n]o findings of fact
 9
     or decision of the Commissioner shall be reviewed by any person, tribunal, or
10
     governmental agency.” 42 U.S.C. § 405(h). Subsections 405 (g) and (h) thus operate as a
11
     statute of limitations establishing the time period in which a claimant may appeal a final
12
     decision of the Commissioner. Vernon v. Heckler, 811 F.2d 1274, 1277 (1987).
13
            Because § 404(g)’s time limit is a condition on the waiver of sovereign immunity,
14
     it must be strictly construed. Bowen v. City of New York, 476 U.S. 467, 479 (1986). In rare
15
     cases, however, the statute of limitations may be excused. Id. at 481. The 60-day limitations
16
     period set forth in 42 U.S.C. § 405(g) may be extended by (1) the Commissioner of the
17
     Social Security pursuant to 20 C.F.R. § 404.1482 and § 404.1411 or (2) the courts applying
18
     equitable tolling principles “where the equities in favor of tolling the limitations period are
19
     ‘so great that deference to the agency’s judgment is inappropriate.’” Id. at 480 (quoting
20
     Mathews v. Eldridge, 424 U.S. 319, 330 (1976)); Johnson v. Shalala, 2 F.3d 918, 923 (9th
21
     Cir. 1993).
22
            Given the Appeals Council denied Petitioner’s request for review on April 18, 2019,
23
     Plaintiff’s filing deadline was June 22, 2019. See (Doc. 51-1 at 20, 24) A letter from the
24
     Appeals Counsel unambiguously warned Plaintiff of the 60-day deadline to file a civil
25
     action. Id. at 21. Plaintiff filed her complaint on September 16, 2019.
26
            In her Complaint, Plaintiff addressed the timeliness of her action. Presented in a
27
     question and answer format, it reads:
28


                                                  -3-
 1          An appeal from a decision of the Commissioner must be filed with 60 days
 2          of the date on which you received notice that the Commissioner’s decision
            became final. When did you receive notice that the Commissioner’s decision
 3          was final? . . . .
 4
            I was given wrong information from Brad at the Flagstaff office who is a
 5          disgrace to our military. I should have been given the proper information to
            file at a federal court.
 6
     (Doc. 1 at 3.)
 7
            Claudia Gastelo, an Office Manager and Supervisor of Customer Service
 8
     Representatives in the Flagstaff, Arizona Social Security office avows that Plaintiff visited
 9
     their office many times. See (Doc. 51-2.) She met with Ms. Gastelo and Brad Potrikus on
10
     one of these occasions. Id. Ms. Gastelo did not “recall any discussions between Ms.
11
     Osornio and Brad Potrikus or [her]self about the period for filing a federal court appeal or
12
     the specific process for filing.” Id. at 3. Brad Potrikus also affirmed that he met with
13
     Plaintiff only once, on May 10, 2019, and that he did not recall any detailed discussion
14
     during the meeting “about the specific process for or deadlines involved in filing an appeal
15
     in federal court.” (Doc. 51-3 at 3.) Both Mr. Potrikus and Ms. Gastelo avowed that it would
16
     not be their regular practice to assist claimants in filing federal court appeals, beyond
17
     providing general information. (Docs. 51-2 at 3, 51-3 at 3.)
18
            Neither Plaintiff’s Motion for Summary Judgement, (Doc. 50), nor her Motion for
19
     Default Judgment, (Doc. 52), articulates any legal grounds for her relief. As Plaintiff
20
     articulates no factual basis for equitable tolling of the filing deadline, there is no genuine
21
     issue of material fact as to the untimeliness of her complaint. Defendant’s Motion for
22
     Summary Judgment is thus granted. Plaintiff’s other requests, for summary judgment and
23
     default, do not articulate any basis for relief, and are thus denied.
24
                                           CONCLUSION
25
            For the reasons set forth above, Defendant’s Motion for Summary Judgment is
26
     granted. Moreover, as they articulate no basis for relief, both of Plaintiff’s motions are
27
     denied.
28


                                                  -4-
 1         IT IS THEREFORE ORDERED that Defendant Commissioner of the Social
 2   Security Administration’s Motion for Summary Judgment. (Doc. 51) is GRANTED. The
 3   Court directs the Clerk of the Court to dismiss the case against Defendant with prejudice.
 4         IT IS FURTHER ORDERED that Plaintiff’s Rule 56 Summary Judgment to Grant
 5   Relief with Default Judgment (Doc. 50) is DENIED.
 6         IT IS FURTHER ORDERED that Plaintiff’s Rule 55 Demand to Grant Relief with
 7   Default Judgment Regarding Neglect from the Defendant of Oppression (Doc. 52) is
 8   DENIED.
 9         Dated this 8th day of July, 2021.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -5-
